MERRILL, Justice.
Petitioner, a convict serving at least one sentence in the penitentiary, seeks review of *453a ruling of the Court of Appeals denying a petition for mandamus to the Circuit Court of Jefferson County, requiring it to rule on some pretrial motions filed by petitioner in Trial Docket Case No. 6898, another felony charge on which he has not yet been tried.
We have before us a certified copy of the order of the circuit court overruling the motions and setting the date of trial on March 27, 1967.
The matter is, therefore, moot and the petition is dismissed.
Petition dismissed.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.